UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7956



TAVON DIXON,

                                              Plaintiff - Appellant,

          versus


THE   BALTIMORE   CITY   POLICE    DEPARTMENT;
UNIDENTIFIED   POLICE  OFFICERS;   U.S.   DRUG
ENFORCEMENT AGENCY,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-03-1984-AW)


Submitted: February 12, 2004              Decided:   February 23, 2004


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tavon Dixon, Appellant Pro Se. Howard Benjamin Hoffman, BALTIMORE
POLICE DEPARTMENT, Baltimore, Maryland; John Walter Sippel, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Tavon Dixon seeks to appeal the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) action.           In the

briefing order, Dixon was warned that this court would not consider

issues not specifically raised in his informal brief. See 4th Cir.

R. 34(b). Nonetheless, Dixon failed to raise any challenges to the

district court’s order in his informal brief and thus has failed to

preserve   any   issues   for   our   review.   Accordingly,   we   are

constrained to affirm on the reasoning of the district court.       See

Dixon v. Baltimore City Police Dep’t, No. CA-03-1984-AW (D. Md.

Oct. 14, 2003).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                               AFFIRMED




                                  - 2 -